The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This is in reply to amendment filed on 03/09/2022 . Status of claims are: 

Claims 1-4, 7-8, 10-15, 18-19, 21-25, and 27-33 are pending in this Office Action.
No Terminal Disclaimer has been filed.  Double Patenting rejection is maintained. 

Response to Arguments
 2.  	Applicant’s arguments filed in the amendment dated 03/09/2022, have all been fully considered but they are not persuasive. The reasons are set forth below.

Applicant argues, mid page 2 of arguments:
Lee fails to teach “determining that a difference between a first average, of the plurality of metrics and associated with a first timeframe, and a second average, of the plurality of metrics and associated with a second timeframe, is equal to or greater than a threshold amount, wherein the first timeframe is different from the second timeframe, as recited in claim 1.  Lee, in a second type of comparison, namely “moving average”, does not teach or describe determining that a difference between the two different averages, is equal to or greater than a threshold, that leads to AP switching to another AP.  In Lee, based on average of RSSI values increasing or decreasing, results in change of a threshold at a client device or station (STA), that uses it to determine whether to switch to a different AP.

Examiner response:
 	Examiner respectfully disagrees with Applicant’s interpretation of Diener and Lee.  Examiner using Lee for rejection, is not to show how one STA switches from one AP to another AP, but rather to show the technique of how, a difference at different time periods and compared to a threshold,  is used.  Diener and Lee together, teach the concept of Applicant’s applied claim language, and not Lee alone.  As for Lee, Fig. 4A and Fig. 4B of Lee teaches about various techniques used for associating and/or switching from one AP to another AP, such as determining and comparing average RSSI values at different time periods, that Examiner has relied on, and nothing more.  As for phrase: “of the plurality of metrics”, it is to be noted, that an average of RSSI values, is average of a plurality of RSSI metrics, and not just one RSSI measurement.  Therefore, Lee is used by Examiner mainly to show as how such technique can be applied or used, for example, by AP of Diener, as a condition for adjusting it operating parameters. Again, the rejection is a combination of Diener and Lee.

Lee in Fig. 4A, 4B, and para[0051]-[0059] teaches and shows two duration of times namely P1 ( P1 and/or P2) consisting of multiple time-points (T1, T2, T3, etc).  The second P1 (or alternatively e.g., P2) is after P1.    The “average RSSI values” for P1, is determined for T0 - T3 (t.sub.3), and the “average RSSI values” for P2 are determined for T4 - T7 (t.sub.7) and a difference is determined and compared. This is done for both AP1 and AP2.  If the difference of average values for T0-T3 and T4-T7 are greater than by a difference threshold value, then at any-time after T7, AP association is switched, or handover occurs, from one AP to another AP.  P1 is prior to P2 (or second P1 that consists of T4-T7). 

So , Lee teaches two different averages determined at two different time periods( T0-T3 & T4-T7), that each consists of multiple time-points, and when the difference of average values for T0-T3 and T4-T7 are greater than,  a  threshold value, then any-time after T7, AP association is switched, which is consistent with the applied claim language.

In addition, Lee in para[0051]-[0059] teaches “average” is an average of multiple values of RSSI (i.e., plurality of metrics) for a selected time period (P1).  This period of time (P1), as shown in Fig. 4B, consists of multiple time-points, such as t1, t2,t3, t4,  etc.  During this period of time (P1),  a difference in average of RSSI values at different time points (t1, t2, t3, t4, etc) can be determined, and accordingly, a conclusion can be made, if the RSSI difference is increasing or decreasing during the time period P1. See para[0040] for “difference value” being set to 5 dB (i.e., a threshold).  

 Therefore, it is further understood that a difference of average RSSI values at different time-points (t3, t7, etc.) of different time periods, are compared to determine if such difference (e.g., average difference) is increasing or decreasing.  As such, a device (i.e., access point of Diener) can determine the “moving average” (e.g., first average, second average) of a first RSSI value (e.g., a plurality of metrics) at t3 and t7 (e.g., different time-points) and find the difference between t3 and t7, all of which are consistent with Applicant’s applied claim language of: “determining that a difference between a first average, of the plurality of metrics, and associated with a first timeframe, and a second average, of the plurality of metrics and associated with a second timeframe, is equal to or greater than  a threshold amount wherein the first timeframe is different from the second timeframe.”

Applicant’s all other arguments filed in the amendment dated 03/09/2022, are based on above’ s already answered argument.


Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4. 	Claims 2, 3, 7, 11, 14, and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 3, 7, 19, 17, and 15 of co-pending Application No. 14789381 as shown in table below. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Instant Application No.: 14789358
US Patent Application No.: 14789381
2. the method of claim 1, wherein: adjusting the operating parameter comprises adjusting one or more of the radio frequency band, a channel within the radio frequency band, a wireless networking standard for the wireless access point, or a transmit power.



2. The method of claim 1, wherein: selecting the value for the operating parameter comprises selecting at least one of a radio frequency band, a channel within the radio frequency band, a wireless networking standard for the wireless access point, or a transmit power. 

3. The method of claim 1, the method of claim 1, further comprising:
storing the plurality of metrics in a history of channel metric measurements, wherein the first timeframe and the second timeframe are consecutive timeframes.
3. The method of claim 1, further comprising: determining, at the first wireless access point, a correlation between the metric and a timeframe based on the history of utilization metric measurements and the utilization information received.
7. The method of claim 1, further comprising: 
storing information indicating a usage level of a first channel for different times of day.


7. The method of claim 1, wherein: a utilization metric measurement of the one or more utilization metric measurements comprises an indication of a channel of a radio frequency band utilized by the first wireless access point during the measuring of the metric.
11. The method of claim 1, wherein: 

The plurality of metric comprises one or more of: a measurement of traffic on each channel of the plurality of channels of the radio frequency band, a total quantity of wireless access points utilizing each channel of the plurality of channels of the radio frequency band, a bandwidth utilization of each channel of the plurality of channels of the radio frequency band, or a transmit opportunity on each channel of the plurality of channels of the radio frequency band.
19. The method of claim 18, wherein: the metric comprises at least one of: a measurement of traffic on the channel, a measurement of bandwidth available on the channel, a number of client devices connected to the first wireless access point within a predetermined time period, a number of packets transmitted by the first wireless access point, a number of frames transmitted by the first wireless access point within a predetermined time period, or a volume of data transmitted by the first wireless access point within a predetermined time period.
14. The method of claim 13, wherein: 

adjusting the operating parameter comprises adjusting one or more of the radio frequency band, a channel within the radio frequency band, a wireless networking standard for the wireless access point, or a transmit power.

17. The method of claim 16, wherein: selecting the value for the operating parameter comprises selecting at least one of a radio frequency band, a channel within the radio frequency band, a wireless networking standard for the first wireless access point, or a transmit power.
15. The method of claim 13, further comprising: 
sending, to a connected device, an indication of an adjustment to the operating parameter.






15. The method of claim 11, further comprising: receiving, at first wireless access point, status information associated with a system configured to operate at a location at which the wireless access point is deployed, and 
selecting the value for the operating parameter comprises selecting the value for the operating parameter based further on the status information received; wherein the system comprises at least one of a security system configured to monitor one or more structures at the location, a lighting control system configured to control lighting of one or more structures at the location, a temperature control system configured to control a temperature of one or more structures at the location, and an energy management system configured to measure energy consumption at the location. 




Claim Rejections - 35 USC § 103  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1-4, 7, 8, 10-12, 21, 22, 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040047324 A1 to Diener et al., (hereinafter Diener) in view of US 20160183181 A1 to Lee et al.,(hereinafter Lee).

Regarding claim 1, a method comprising:
receiving a plurality of metrics for a plurality of channels of a radio frequency band, and
 (Diener: See Fig. 41 and para[0099] for measurement engine that collects and aggregates output from the SAGE and accumulates statistics for time intervals of output data, to track, with respect to each of a plurality of frequency bins that span the frequency band, average power, maximum power, as well as other statistics described hereinafter .  It also accumulates pulse event data that includes data for power level, center frequency, bandwidth, start time, duration, and termination time.  )

adjusting, by a wireless access point, and based on determining, an operating parameter of the wireless access point based on the determining and
 (Diener: See para[0606] for AP can change operation parameters that are adjustable within a particular communication protocol standard, such as IEEE 802.11 standard. See para[0171], using SAGE spectrum analysis data, an AP selects a new cleaner channel (i.e., channel 2, 3, etc.).  See para[0021] for,  base station device (i.e., AP) can react to changing conditions (i.e., reacts after) and adjust accordingly when it communicates with client stations.)

sending wireless communications using the adjusted operating parameter.
(Diener: See para[0506] for AP transmitting on a new and clear channel.)

Although Diener teaches AP can adjusts its operating parameter based on a condition,  as well as a spectrum sensor (or cognitively-enabled AP) that detects and generates spectrum activity information, such as 802.11 network statistics, and provides that information to network management, which then finds and selects another channel in the frequency band for usage (Diener: See para[0506]), as well as determining the difference of average power at a particular time, being higher or equal to zero (i.e., a threshold) (Diener: see para[0083-[0085), however, it does not seem to explicitly teach certain other conditions, such as average RSSI values at different times and periods being used for such adjustments, as understood in:

determining that a difference between a first average, of the plurality of metrics, and associated with a first timeframe, and a second average, of the plurality of metrics and associated with a second timeframe, is equal to or greater than  a threshold amount wherein the first timeframe is different from the second timeframe.

However, in a similar field, Lee teaches:
determining that a difference between a first average, of the plurality of metrics, and associated with a first timeframe, and a second average, of the plurality of metrics and associated with a second timeframe, is equal to or greater than  a threshold amount wherein the first timeframe is different from the second timeframe.
(Lee: See Fig. 4A & 4B and para[0051]-[0059] teaches and shows two duration of times namely P1 ( P1 and/or P2) consisting of multiple time-points (T1, T2, T3, etc).  The second P1 (or alternatively e.g., P2) is after P1.    The “average RSSI values” for P1, is determined for T0 - T3 (t.sub.3), and the “average RSSI values” for P2 are determined for T4 - T7 (t.sub.7) and a difference is determined and compared. This is done for both AP1 and AP2.  If the difference of average values for T0-T3 and T4-T7 are greater than by a  threshold value, then any-time after T7, AP association is switched.  P1 is prior to P2 (or second P1 that consists of T4-T7).)


	Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

 	Lee teaches the technique of switching a station’s association from a first AP to a second AP based in part on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value at a specific time. (Butchko: See para[0061])

	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have included a wireless device or station, as taught by Lee, with the teachings of Diener, in order to benefit from having a station that can determine to switch its association from a first AP to a second AP based on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value being set to 5 dB (i.e., a threshold). (Lee: See Fig. 4A and para[0039]-[0041])

Regarding claim 2, the method of claim 1, wherein:
adjusting the operating parameter comprises adjusting one or more of the radio frequency band, a channel within the radio frequency band, a wireless networking standard for the wireless access point, or a transmit power.
(Diener: See para[0171],  by using SAGE spectrum analysis data, an AP may be controlled to select a new cleaner channel (i.e., channel 2, 3, etc.).  See para[0021] for,  base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations.  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)

Regarding claim 3, the method of claim 1, further comprising:
storing the plurality of metrics in a history of channel metric measurements,
(Diener: Para[0101] teaches a classification database that is updated and it includes various items such as center frequency, bandwidth, etc.  As such, it is understood that channel measurements, or the plurality of metrics, can be stored.)

wherein the first timeframe and the second timeframe are consecutive timeframes.
(Lee: See Fig. 4A & 4B for consecutive timeframes)

Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

 	Lee teaches the technique of switching a station’s association from a first AP to a second AP based in part on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value at a specific time. (Butchko: See para[0061])

	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have included a wireless device or station, as taught by Lee, with the teachings of Diener, in order to benefit from having a station that can determine to switch its association from a first AP to a second AP based on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value being set to 5 dB (i.e., a threshold). (Lee: See Fig. 4A and para[0039]-[0041])

Regarding claim 4, the method of claim 1, further comprising:

reassigning, by the wireless access point and based on a history of use of a first channel of the plurality of channels, a connected device from the first channel to a second channel of the plurality of channels
 (Diener: See para[0601] for operational parameters pertaining to radio transmissions from the AP are modified, if necessary, and para[0604] for client stations being able to switch to a different channel/AP or switch the AP to a different channel that affects all associated cline station of that AP.  As such, it is understood that the operating parameters of the wireless access point can be modified at any time (i.e., prior to, at a start of, or during the subsequent timeframe) and that a client device connected to AP can have its channels switched to another channel based on a determination of, for example, interference, etc.). 


Regarding claim 7,  the method of claim 1, further comprising:
storing information indicating a usage level of a first channel for different times of day
 (Diener: See Fig. 18 and 19 for a correlation between “Bluetooth” turn on and off times, and the date and times that is recorded and displayed as part of “event log” information reported by real-time spectrum analysis component (SAGE)). 

Regarding claim 8, the method of claim 1, wherein:
Receiving the plurality of metrics comprises receiving the plurality of metrics at periodic intervals.
(Diener: See Fig. 4, #1050(1), and para[0061]-[0062],  shows a spectrum sensor that periodically or on demand, provides spectrum activity information which includes time-based activity in a frequency band (i.e., channel))

Regarding claim 10, the method of claim 1, wherein:
Receiving the plurality of metrics comprises receiving a metric for each channel of each radio frequency band the wireless access point is configured to utilize.
(Diener: See para[0061] for spectrum sampling may involve sampling radio frequency energy in the entire frequency band, for a time period, or scanning sub-bands of the frequency band either on demand or periodically.)

Regarding claim 11, the method of claim 1, wherein:
The plurality of metric comprises one or more of: a measurement of traffic on each channel of the plurality of channels of the radio frequency band, a total quantity of wireless access points utilizing each channel of the plurality of channels of the radio frequency band, a bandwidth utilization of each channel of the plurality of channels of the radio frequency band, or a transmit opportunity on each channel of the plurality of channels of the radio frequency band.
(Diener: See para[0061] for spectrum sampling may involve sampling radio frequency energy in the entire frequency band, for a time period, or scanning sub-bands of the frequency band either on demand or periodically.  See also, Fig 41, including different bins that span the bandwidth of frequency band of interest.)

Regarding claim 12, the method of claim 1, further comprising:
sending the plurality of metrics to a computing device located remotely from the wireless access point.
(Diener: See Fig. 4, #1050(1), and para[0061]-[0062],  shows a spectrum sensor that periodically or on demand, provides spectrum activity information, which includes time-based activity in a frequency band (i.e., channel), and provides a report to network management application that manages wired or wireless networks in an enterprise.  This reported activity is referred to as spectrum sampling.  See also Fig. 41 for an exemplary spectrum utilization map (SUM) built based on spectrum analysis and other information obtained from a device.)

Regarding claim 21, the method of claim 1, further comprising:
disabling based on a connected device receiving streaming traffic via an operating channel, adjustment of an operating channel.
(Diener: See para[0021] for, base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations (i.e., disabling adjustments of a channel, if receiving streaming traffic via the channel).  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)

Regarding claim 22, the method of claim 1, wherein the operating parameter comprises an operating channel and the method further comprises:

scheduling selection of the operating channel based on a pattern of channel use identified from historical metric values.
(Diener: Para[0101] teaches a classification database that is updated and it includes various items such as center frequency, bandwidth, etc.  As such, it is understood that channel measurement values, or the plurality of other metrics, can be stored and hence have historical metric value.)



Regarding claim 24, the method of claim 1, wherein the first average comprises an average of a subset of the plurality of metrics, associated with a first timeframe; and the second average comprises an average the subset of the plurality of metrics, associated with a second timeframe.
( Lee : See Fig. 4A & 4B for different time-points T1, T2, T3, T7 etc. associated with a time period (P1), and para[0051]-[0054] that teaches “average” is an average of multiple values of RSSI for a selected time period (P1).  This period of time (P1), as shown in Fig. 4B, consists of multiple time-points, such as t1, t2,t3, t7,  etc.  During this period of time (P1),  a difference in RSSI values at different times points (t1, t2, t3, t7, etc) can be determined, and accordingly concludes if “RSSI difference” is increasing or decreasing during the time period P1.   In addition, it can also find and determine if the difference or “moving average” (e.g., first average, second average) of a first RSSI value (e.g., a plurality of metrics) at t3 and t7 (e.g., different time-points).  

	Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

 	Lee teaches the technique of switching a station’s association from a first AP to a second AP based in part on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value at a specific time. (Butchko: See para[0061])

	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have included a wireless device or station, as taught by Lee, with the teachings of Diener, in order to benefit from having a station that can determine to switch its association from a first AP to a second AP based on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value being set to 5 dB (i.e., a threshold). (Lee: See Fig. 4A and para[0039]-[0041])

Regarding claim 33, the method of claim 1, further comprising:
storing information indicating a usage level of a first channel, of the plurality of channels for different times of day; and
 (Diener: See para[0253]-[0260] for a variety of statistics that provide information on channel usage.  See para[0099] for measurement engine, accumulates statistics (i.e., storing statistics) for time intervals, average power, maximum power, as well as other statistics (e.g., time of day, etc). See para[0183] for AP under control of the network expert may be experiencing occasional interference on a particular frequency channel at a certain time of day, and as such, is adjusted (such as by a spectrum expert 56) to move to another channel during that time of day. )

adjusting, by the wireless access point and based on the information, an operating parameter of the wireless access point.
(Diener: See para[0171],  by using SAGE spectrum analysis data, an AP may be controlled to select a new cleaner channel (i.e., operating parameter of the wireless access point).  See para[0021] for,  base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations.  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)


7. 	Claims 13-15, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040047324 A1 to Diener et al., (hereinafter Diener) in view of US 20160183181 A1 to Lee et al., (hereinafter Lee), and in further view of US 6522881 B1 to Feder et al., (hereinafter Feder).

Regarding claim 13, a method comprising:
receiving a plurality of metrics for a plurality of channels of a radio frequency band; and 
(Diener: See Fig. 41 and para[0099] for measurement engine that collects and aggregates output from the SAGE and accumulates statistics for time intervals of output data, to track, with respect to each of a plurality of frequency bins that span the frequency band, average power, maximum power, as well as other statistics described hereinafter .  It also accumulates pulse event data that includes data for power level, center frequency, bandwidth, start time, duration, and termination time.  )

adjusting, by a wireless access point an operating parameter of the wireless access point, after determining that
(Diener: See para[0171],  by using SAGE spectrum analysis data, an AP may be controlled to select a new cleaner channel (i.e., channel 2, 3, etc.).  See para[0021] for,  base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations.  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)

Although Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management, which then finds and selects another channel in the frequency band for usage (Diener: See para[0506]), as well as determining the difference of average power at a particular time, being higher or equal to zero (i.e., a threshold) (Diener: see para[0083-[0085), however, it does not seem to explicitly disclose:

determining that an average of the plurality of metrics has changed by at least a threshold amount between timeframes. 

However, in a similar field, Lee teaches:

determining that an average of the plurality of metrics has changed by at least a threshold amount 
( Lee : See Fig. 4A & 4B for different time-points T1, T2, T3, T7 etc. associated with a time period (P1), and para[0051]-[0054] that teaches “average” is an average of multiple values of RSSI for a selected time period (P1).  This period of time (P1), as shown in Fig. 4B, consists of multiple time-points, such as t1, t2,t3, t7,  etc.  During this period of time (P1),  a difference in RSSI values at different times points (t1, t2, t3, t7, etc) can be determined, and accordingly concludes if “RSSI difference” is increasing or decreasing during the time period P1.   In addition, it can also find and determine if the difference or “moving average” (e.g., first average, second average) of a first RSSI value (e.g., a plurality of metrics) at t3 and t7 (e.g., different time-points).  


 	Lee teaches the technique of switching a station’s association from a first AP to a second AP based in part on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value at a specific time. (Butchko: See para[0061])

	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have included a wireless device or station, as taught by Lee, with the teachings of Diener, in order to benefit from having a station that can determine to switch its association from a first AP to a second AP based on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value being set to 5 dB (i.e., a threshold). (Lee: See Fig. 4A and para[0039]-[0041])

Diener in view of Lee do not seem to explicitly disclose based on a pattern of usage, something is to be changed or modified or adjusted as understood in:
 based on the pattern of usage,

However, in a similar field, Feder teaches that an AP can be selected based on both link quality metrics (e.g., RSSI) and load levels that are less than a threshold value, wherein the load level can be represented by “average data throughput” per user, multiplied by the number of users. (Feder: See Col. 6 lines 62-67, Col. 7 lines 1-8.  See also Col. 6 lines 40-42 for link quality metric being RSSI value)

Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

Lee teaches the technique of switching a station’s association from a first AP to a second AP based in part on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value at a specific time. (Butchko: See para[0061])

Feder teaches the technique of AP selection based on both link quality metrics (e.g., RSSI) and load levels that are represented by “average data throughput” per user, multiplied by the number of users of AP. (Feder: See Col. 6 lines 62-67, Col. 7 lines 1-8.  See also Col. 6 lines 40-42 for link quality metric being RSSI value)


	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have AP select based on both link quality and load levels, as taught by Feder, with the system  of Diener in view of Lee, in order to benefit from having the ability to select an AP based on the communication link quality metric and load levels where the load levels are represented by “average data throughput” per user, multiplied by the number of users of AP.  (Feder: See Col. 6 lines 62-67, Col. 7 lines 1-8.  See also Col. 6 lines 40-42 for link quality metric being RSSI value)


Regarding claim 14, the method of claim 13, wherein:
adjusting the operating parameter comprises adjusting one or more of: the radio frequency band, a channel within the radio frequency band, a wireless networking standard for the wireless access point, or a transmit power.
(Diener: See para[0171],  by using SAGE spectrum analysis data, an AP may be controlled to select a new cleaner channel (i.e., channel 2, 3, etc.).  See para[0021] for,  base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations.  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)

Regarding claim 15, the method of claim 13, further comprising:
Sending, to a connected device, an indication of an adjustment to the operating parameter
each of the plurality of metrics is associated with a location; 
(Diener: See para[0065], for alert can be generated (e.g., an indication of an adjustment to the operating parameter )  to advise a user to make adjustments to a device or network of devices in the frequency band. )

Regarding claim 23, the method of claim 13, further comprising:
disabling based on a connected device streaming video content via an operating channel of the plurality of channels, adjustment of an operating channel.

(Diener: See para[0021] for, base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations (i.e., disabling adjustments of a channel if receiving streaming traffic via the channel).  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)


Regarding claim 25, the method of claim 13, wherein adjusting the operating parameter of the wireless access point is based on determining that the average of the plurality of metrics has changed by at least the threshold amount between timeframes.
( Lee : See Fig. 4A & 4B for different time-points T1, T2, T3, T7 etc. associated with a time period (P1), and para[0051]-[0054] that teaches “average” is an average of multiple values of RSSI for a selected time period (P1).  This period of time (P1), as shown in Fig. 4B, consists of multiple time-points, such as t1, t2,t3, t7,  etc.  During this period of time (P1),  a difference in RSSI values at different times points (t1, t2, t3, t7, etc) can be determined, and accordingly concludes if “RSSI difference” is increasing or decreasing during the time period P1.   In addition, it can also find and determine if the difference or “moving average” (e.g., first average, second average) of a first RSSI value (e.g., a plurality of metrics) at t3 and t7 (e.g., different time-points).  

Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

Lee teaches the technique of switching a station’s association from a first AP to a second AP based in part on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value at a specific time. (Butchko: See para[0061])

Feder teaches the technique of AP selection based on both link quality metrics (e.g., RSSI) and load levels that are represented by “average data throughput” per user, multiplied by the number of users of AP. (Feder: See Col. 6 lines 62-67, Col. 7 lines 1-8.  See also Col. 6 lines 40-42 for link quality metric being RSSI value)

	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have AP select based on both link quality and load levels, as taught by Feder, with the system  of Diener in view of Lee, in order to benefit from having the ability to select an AP based on the communication link quality metric and load levels where the load levels are represented by “average data throughput” per user, multiplied by the number of users of AP.  (Feder: See Col. 6 lines 62-67, Col. 7 lines 1-8.  See also Col. 6 lines 40-42 for link quality metric being RSSI value)


8. 	Claims 18, 19, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040047324 A1 to Diener et al., (hereinafter Diener) in view of US 20100246419 A1 to Batta et al., (hereinafter Batta)

Regarding claim 18, a method comprising: determining, by a wireless access point, to change an operating parameter of the wireless access point based on a determination that an average quantity of data transmitted via a channel exceeds a data use threshold during a time period of a sequence of time periods; and 
(Diener: See para[0171], by using SAGE spectrum analysis data, an AP may be controlled to select a new cleaner channel (i.e., channel 2, 3, etc.) based on configuration information. See para[0021] for, base station device (i.e., AP) can react to changing conditions (i.e., reacts after) and adjust accordingly when it communicates with client stations based on its configuration information.  See para[00559] for configuration information includes “bandwidth threshold”. See para[0497]-[0500] for traffic prioritization, wherein during morning hours, WLAN download traffic is prioritized, and during evening hours, video streaming data is prioritized.  It is understood that a bandwidth threshold of a channel is a conditions that causes changes and adjustments of its channel switching to be made.

Although Diener teaches prioritization of data transmissions, however, it does not teach delaying change of operating channels based on type of traffic data the device is communicating as understood in: 

delaying, based on a type of traffic that the wireless access point is handling, the change of the operating parameter of the wireless access point, wherein the delaying the change of the operating parameter comprises preventing the change of the operating parameter while the wireless access point is handling a predetermined type of traffic.

However, in a similar field, Batta in para[0040] teaches AP can schedule when it needs to tune to a specific radio channel that it is communicating.  It also teaches AP will not need to drop its existing communication session, but rather it can wait for a specific time when it does not need to worry about supporting a regular traffic type of WCDs that are associated with it, and switch to the radio channel that is normally used, for transmission of  RSSI data.  It is understood that AP , based on a traffic type,  can delay and/or schedule a particular time for its transmission on a different channel. (Batta: See para[0040]) 

 Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

Batta teaches AP , based on a traffic type,  can delay and schedule a particular time for its transmission to occur on a different channel as needed. (Batta: See para[0040]) 

It would have been obvious to one of ordinary skill in the art, at the time of invention to have included AP being able free to schedule a particular time for its transmission, as taught by Batta, with the teachings of Diener, in order to benefit from the enhancements of having an AP that can delay and schedule, transmission of certain traffic type, at a different channel. (Batta: See para[0040])


Regarding claim 19, the method of claim 18, further comprising:
changing the operating parameter after the wireless access point has finished handling the type of traffic.
(Batta: See para[0040] that teaches AP, based on a traffic type,  can delay and schedule a particular time for its transmission, on a different channel.)

Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

Batta teaches AP , based on a traffic type,  can delay and schedule a particular time for its transmission to occur on a different channel as needed. (Batta: See para[0040]) 

It would have been obvious to one of ordinary skill in the art, at the time of invention to have included AP being able free to schedule a particular time for its transmission, as taught by Batta, with the teachings of Diener, in order to benefit from the enhancements of having an AP that can delay and schedule, transmission of certain traffic type, at a different channel. (Batta: See para[0040])

Regarding claim 27,  the method of claim 18, further comprising: changing the operating parameter, wherein changing the operating parameter comprises adjusting one or more of a radio frequency band, a channel within the radio frequency band, a wireless networking standard for the wireless access point, or a transmit power.
(Diener: See para[0171],  by using SAGE spectrum analysis data, an AP may be controlled to select a new cleaner channel (i.e., channel 2, 3, etc.).  See para[0021] for,  base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations.  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)

Regarding claim 28, the method of claim 18, further comprising: changing the operating parameter, wherein changing the operating parameter comprises adjusting one or more of: a radio frequency band, a channel within the radio frequency band, a wireless networking standard for the wireless access point, or a transmit power.
(Diener: See para[0171],  by using SAGE spectrum analysis data, an AP may be controlled to select a new cleaner channel (i.e., channel 2, 3, etc.).  See para[0021] for,  base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations.  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)

Regarding claim 29, the method of claim 18, further comprising: reassigning, by the wireless access point and based on a history of use of a first channel of a plurality of channels, a connected device from the first channel to a second channel of the plurality of channels.
(Diener: See para[0601] for operational parameters pertaining to radio transmissions from the AP are modified, if necessary, and para[0604] for client stations being able to switch to a different channel/AP or switch the AP to a different channel that affects all associated client station of that AP.  As such, it is understood that the operating parameters of the wireless access point can be modified at any time (i.e., prior to, at a start of, or during the subsequent timeframe) and that a client device connected to AP can have its channels switched to another channel based on a determination of, for example, interference, etc.). 

Regarding claim 30, the method of claim 18, further comprising:
changing the operating parameter; and sending, to a connected device, an indication of the change to the operating parameter.
(Diener: See para[0065], for alert can be generated (e.g., an indication of an adjustment to the operating parameter )  to advise a user to make adjustments to a device or network of devices in the frequency band. )

Regarding claim 31, the method of claim 18, further comprising:
changing the operating parameter, wherein the operating parameter comprises an operating channel; and
(Diener: Para[0506] teaches network management station reassigns the AP to a clear channel when AP cannot get CCA to a channel. See also para[0604] for AP responses to interference and switches to a different channel)

scheduling selection of the operating channel based on a pattern of channel use identified from historical metric values.
(Diener: Para[0101] teaches a classification database that is updated and it includes various items such as center frequency, bandwidth, etc.  As such, it is understood that channel measurement values, or the plurality of other metrics, can be stored and hence have historical metric value.)


9. 	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US 20040047324 A1 to Diener et al., (hereinafter Diener) in view of US 20100246419 A1 to Batta et al., (hereinafter Batta), and in further view of US 201202544346 A1 to Danforth et al.(hereinafter Danforth)

Regarding claim 32, Diener in view of Batta, teaches the method of claim 18, however, they do not explicitly disclose that a boot file of an AP determines the type of traffic that it will handle, as understood in: 

further comprising:
determining, by the wireless access point based on a boot file associated with the wireless access point, that the type of traffic that the wireless access point is handling is the predetermined type of traffic.

However, in a similar field, Danforth, in para[0030] teaches boot file itself includes classifiers, which ties a particular traffic type to a specific service flow.

Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

Batta teaches AP , based on a traffic type,  can delay and schedule a particular time for its transmission to occur on a different channel as needed. (Batta: See para[0040]) 

Danforth, teaches boot file itself includes classifiers, which ties a particular traffic type to a specific service flow. (Danforth: See para[0030])

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included boot file concept, as taught by Danforth, with the teachings of Diener in view of Batta, in order to benefit from the enhancements of having boot files incorporated into an AP, which then ties a particular traffic type to a specific service flow. (Batta: See para[0040])


Conclusion
10. 	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477